CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 l Of17. Page|D #Z 213

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 2 Of17. Page|D #Z 214

UNITED STATES OF Al\/fERlCA

FEDERAL TRADE COMMISSION
WASHINGTON, D.C. 20580

 

Oft'ice of the Secretary

SEP 2 2 2017

Via Federal Express
Christopher Giorgio

President

Fully Accountable LLC
2680 West Market Street
Fairlawn, OI-I 44333

FTC Matter No. l723l95
Dear Mr. Giorgio:

The Federal Trade Cornrnission (“FTC”) has issued the attached Civil Investigative
Demand (“CID”) asking for information as part of a non-public investigation Our purpose is to
determine whether Fully Accountable, the Group A Entities, or the Group B Entities, each as
defined in the attached CID, and related entities and individuals, have made or participated in
making, in any respect, false, misleading, or unsubstantiated representations in connection with
the marketing of consumer products, in violation of Sections 5 and 12 of the F ederal Trade
Commission Act (“FTC Act”), 15 U.S.C. §§ 45 and 52, or have engaged in deceptive or unfair
acts or practices by charging or participating in the charging, in any respect, for consumer
products without consumers’ authorization, in violation of Section 5 of the FTC Act, and
whether Cornmission action to obtain monetary relief Would be in the public interest Please
read the attached documents carefully. Here are a few important points we would like to
highlight:

]. Contact FTC counsel, Harris Senturia (216-263-3420; hsenturia@fte.gov) as
soon as possible to schedule an initial meeting to be held within 14 days. You can
meet in person or by phone to discuss any questions you have, including Whether
there are changes to how you comply with the CID that Would reduce your cost or
burden while still giving the FTC the information it needs. Please read the attached
documents for more information about that meeting

2. You must immediately stop any routine procedures for electronic or paper
document destruction, and you must preserve all paper or electronic documents
that are in any way relevant to this investigation, even if you believe the documents
are protected from discovery by privilege or some other reason.

3. The FTC will use information you provide in response to the CID for the
purpose of investigating violations of the laws the FTC enforces. We Will not
disclose the information under the Preedom of lnforrnation Act, 5 U.S.C. § 552. We

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 3 Of17. Page|D #Z 215

may disclose the information in response to a valid request from Congress, or other
civil or criminal federal, state, local, or foreign law enforcement agencies for their
official law enforcement purposes The FTC or other agencies may use and disclose
your response in any federal, state, or foreign civil or criminal proceeding, or if
required to do so by law. However, we will not publicly disclose your information
without giving you prior notice.

4. Please read the attached documents closely. They contain important information
about how you should provide your response

Please contact FTC counsel as soon as possible to set up an initial meeting We

appreciate your cooperation
§ Verytruly`§xyos,3 t

Donald S. Clark
Secretary of the Commission

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 4 Of17. Page|D #Z 216

 

Uniteci States of America
Federal Trade Commission

CIVIL INVESTIGA TIVE DEMAND

 

1. TO
Ful|y Accountable, LLC

2680 West Nlarket Street
Falrlawn, Ol-l 44333

 

This demand is issued pursuant to Section 20 of the Federa| Trade Commission Act, 15 U.S.C_ § 57b-1, in the course
of an investigation to determine Whether there isl has been, or may be a violation of any laws administered by the
Federa| Trade Commission by conduct, activities or proposed action as described in item 3.

 

2. ACT`|ON REQU|RED
i'“ You are required to appear and testify.

 

LOCAT|ON OF HEAR|NG

‘(OUR APPEARANCE WILL BE BEFORE

 

 

DATE AND T|ME OF HEAR|NG OR DEPOSIT|ON

 

ira
if
l_'

on or before the date specihed below.

You are required to produce all documents described in the attached schedule that are in your possession, custody, or control. and to make them
available at your address indicated above for inspection and copying or reproduction at the date and time specified below.

You are required to answer the interrogatories or provide the written report described on the attached schedule Answer each interrogatory or report
separately and fully in writing. Submit your answers or report to the Records Custodian named in item 4 on or before the date specified below.

You are required to produce the tangible things described on the attached schedulel Produce such things to the Records Custoclian named in item 4

 

DATE AND T|N|E THE DOCUMENTS, ANSWERS TO |NTERROGATOR|ES, REPORTS, ANDIOR TANGlBLE TH]NGS |ViUST BE AVAlLABLE

OCT 2 3 2017

 

3. SUBJECT OF lNVEST|GATlON

See attached Schedule and attached resolutions

 

4. RECQRDS CUSTOD|AN/DEPUTY RECORDS CUSTOD|AN
Custodian: Samuel Baker, Federai Trade Commissionl 1111 SuperiorAvenue.
Su`lte 200l C|evelandl OH 44114

Deputy Custodian: Jon Mi||er Steige`r, Federal Trade Commission, 1111 Supeiior
Avenue. Suite 200, C|eve|and, OH 44114

 

5_ commission couNseL

Harris A. Senturia

Federa| Trade Commissicinl 1111 SuperiorAvenue, Suite 200l
Cleveland, OH 44114

(215} 263~3420

 

DATE |SSUED COM

tier/ri

lNSTRUCTiONS AND NOTICE
The delivery of this demand to you by any method prescribed by the Commission's
Ru|es of Practice is legal service and may subject you to a penalty imposed by law for
failure lo comp|y. The production of documents or the submission of answers and report
in response to this demand must be made under a sworn certificate, in the form printed
on the second page of this demand. by the person to whom this demand is directed orl ii
not a natural person. by a person or persons having knowledge of the facts and
circumstances of such production or responsible for answering each interrogatory or
report question. This demand does not require approval by OMB underthe Papenivork
Reduction Act of 1950.

 

PET|T|ON TO LlM|T OR QUASH
The Commission‘s Rules of Practice require that any petition tc limit or quash this
demand be filed within 20 days after service or, ifthe return dale is less than 20 days
after service, prior to the return date. The original and twelve copies of the petition must
be iiled with the Secretary of the Federa| Trade Commission, and one copy should be
sent to the Commission Counsei named in item 5.

FTC Form 144 (rev12l15)

S| ER'S SlGNATURE

SGLA/wcc

a/. t@c…c… 1

YOUR RIGHTS TO REGULATORY ENFORCEMENT FA|RNESS
The FTC has a longstanding commitment to a fair regulatory enforcement environment
lf you are a small business (under Sma|i Elusiness Administration standards), you have
a right to contact the Smal| Business Administration's Nationa| Ombudsrnan al 1-888~
REGFA|R (1-888¢734-3247) orwww.sba.govlombudsman regarding the fairness of the
compliance and enforcement activities of the agency. You should understand, however,
that the Nationa| Ombudsman cannot changel stopl cr delay a federal agency
enforcement action.

The FTC strictly forbids retaliatory acts by ils employees1 and you will not be penaiized
for expressing a concern about these activities

TRAVEL EXPENSES
Use the enclosed travel voucher to claim compensation to which you are entitled as a
witness for the Cornmission. The completed travel voucher and this demand should be
presented to Commission Counsel for payment li you are permanently ortemporari|y
living somewhere other than the address on this demand and itwould require excessive
travel for you to appear, you must get prior approval from Cornmission Counse|.

A copy of the Commission's Rules of Practice is available online at bringing
EIQ_RulesciEractice. Paper copies are available upon request

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 5 Of17. Page|D #Z 217

FEDERAL TRADE COMMISSION (“FTC”)
CIVIL INVESTIGATIVE DEMAND (“CI])”) SCHEDULE
FTC File No. 1723195

Meet and Confer: You must contact FTC counsel, Harris Senturia (216-263-3420;
hsenturia@ftc.gov), as soon as possible to schedule a meeting (telephonic or in person) to be
held within fourteen (14) days after you receive this CID. At the meeting, you must discuss with
FTC counsel any questions you have regarding this CID or any possible CID modifications that l
could reduce your cost, burdenJ or response time yet still provide the FTC with the information it
needs to pursue its investigation FTC counsel will request that you give priority to responses
to interrogatories and document requests pertaining to the Geniux Products, as defined
herein. The meeting also will address how to assert any claims of protected status (c.g.,
privilege, Work-product, etc.) and thc production of electronically stored information You must
make available at the meeting personnel knowledgeable about your information or records 7
management systems, your systems for electronically stored information, custodians likely to
have information responsive to this CID, and any other issues relevant to compliance with this
CID.

Document Retention: You must retain all documentary materials used in preparing responses
to this CID. The FTC may require the submission of additional documents later during this
investigation Accordingly, you must suspend any routine procedures for document
destruction and take other measures to prevent the destruction of documents that are in any
way relevant to this investigation, even if you believe those documents are protected from
discovery. See 15 U.S.C. § 50; see also 18 U.S.C. §§ 1505, 1519.

Sharing of Information: The FTC Will use information you provide in response to the CID for
the purpose of investigating violations of the laws the FTC cnforces. We will not disclose such
information under the Freedom of Information Act, 5 U.S.C. § 552. We also will not disclose
such information, except as allowed under the FTC Act (15 U.S.C. § 57b-2), the Commission’s
Rules of Practice (16 C.F.R. §§ 4. 10 & 4.11), or if required by a legal obligation Under the FTC
Act, we may provide your information in response to a request from Congress or a proper
request from another law enforcement agency However; we will not publicly disclose such
information without giving you prior notice

Manner of Production: You may produce documentary material or tangible things by making
them available for inspection and copying at your principal place of business Alternatively, you
may send all responsive documents and tangible things to Mr. Samuel Baker, Federal Trade
Cornmission, 1111 Superior Avenue, Suite 200, Cleveland, OH 44114. If you are sending the
materialss use a courier service such as Federal Express or UPS because heightened security
measures delay postal delivery to the FTC. You must inform FTC counsel by entail or telephone
of how you intend to produce materials responsive to this CID at least five days before the return
datc.

Certit'lcation of Compliance: You or any person with knowledge of the facts and
circumstances relating to the responses to this CID must certify that such responses are complete

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 6 Of17. Page|D #Z 218

by completing the “F'orm of Certificate of Compliance” set forth on the back of the CID form or
by signing a declaration under penalty of perjury pursuant to 28 U.S.C. § 1746.

Certif`lcation of Records of Regularly Conducted Activity: Attached is a Certiiication of
Records of Regularly Conducted Activity. Please execute and return this Certification With your
response. Completing this certification may reduce the need to subpoena you to testify at future
proceedings to establish the admissibility of documents produced in response to this CID.

Defmitions and Instructions: Please review carefully the Definitions and Instructions that
appear after the Specitications and provide important information regarding compliance with this
ClD. .

sUBJEC'r 0FINVESTIGAT10N

Whether Fully Accountable, the Group A Entities, or the Group B Entities, each as defined
herein, and related entities and individuals, have made or participated in making, in any respect,
false, misleading, or unsubstantiated representations in connection with the marketing of
consumer products, in violation of Sections 5 and 12 of the Federal Trade Commission Act
(“FTC Act”), 15 U.S.C. §§ 45 and 52, or have engaged in deceptive or unfair acts or practices by
charging or participating in the charging, in any respect, for consumer products without
consumers’ authorization, in violation of Section 5 of the FTC Act, and whether Commission
action to obtain monetary relief would be in the public interest See also attached resolutions

SPECIFICATIONS

Applicable Time Period: Unless otherwise directed, the applicable time period for the requests
set forth below is from July 1, 2014, until the date of full and complete compliance with this
CID. .

INTERROGATORIES

S-l. State the Company’s full legal name, principal address, telephone number, the date and
state of incorporation or licensing, and all other names under which the Company has `
done business.

S-2. Identify all ofticers, directors, members, principals, and owners of the Company and all
shareholders with five percent or more ownership of the Company, stating each
shareholder’s percentage of ownership, since the Company was formed.

S»3. Provide the names, addresses, officers, directors, owners, and states of incorporation of
all of the Company’s wholly or partially owned subsidiaries, parent companies,
unincorporated divisions, joint ventures, partnerships, operations under assumed names,
affiliates, and predecessor companies, and describe the relationship of each to thc
Company. `

S-4. Describc in detail each of the services the Company provided to the Group A Entities in

connection with the Geniux Products. For each category of services identified (e.g.,
accounting, payment processing, business advising, advertising, etc.), provide:

.2_

CaSe: 5218-ij00054-SL DOC #Z 21-1 Filed: 11/28/18 7 Of17. Page|D #Z 219

S-5.

S-6.

S~S.

The dates during which such services were provided;

The Group A Entity(ies) to which such services were provided; and

c. The names, telephone numbers, and e-mail addresses of all current or fenner
employees of the Company who performed such services.

.5"§“

With respect to each Geniux Product sold separately, state:

a. The total amount of gross annual sales and net annual sales in terms of units and
dollars, during 2014, 2015 , 2016, and 2017 to date;

b. The total dollar amount spent on advertising, marketing, or other promotion,
including commissions or any other payments to ad servers, affiliate advertisers,
and affiliate networks, during 2014, 2015, 2016, and 2017 to date; and

c. The total dollar amount spent on research and development during 2014, 2015,
2016, and 2017 to date.

If you maintain financial data on a fiscal schedule that differs from the calendar year
schedule, provide this data according to those fiscal years and identify the dates of the
fiscal year. - -

Describe in detail each of the services the Company provided to the Group A Entities in
connection with the Group A Other Consumer Products. For each category of services
identified (e.g., accounting, payment processing, business advising, advertising, etc.),
provide:

a. The dates during which such services were provided;

b. The Group A Entity(ies) to which such services were provided; and

c. The names, telephone numbers, and e-mail addresses of all current or former
employees -of the Company who performed such services

With respect to each Group A Other Consumer Product sold separately, state:

a. The total amount of gross annual sales and net annual sales inl terms of units and
dollars, during 2014, 2015, 2016, and 2017 to date; and

b. The total dollar amount spent on advertising, marketing, or other promotion,
including commissions or any other payments to ad servers, affiliate advertisers,
and affiliate networks, during 2014, 2015, 2016, and 2017 to date.

lf you maintain financial data on a fiscal schedule that differs from the calendar year
schedule, provide this data according to those fiscal years and identify the dates of the
fiscal year.

Describe in detail each of the services the Company provided to the Group B Entities in
connection with the Group B Consumer Products. For each category of services

_3_

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 8 Of 17. Page|D #Z 220

D-3. “Identify” or “the identity of" requires identification of (a) natural persons by name,
title, present business affiliation, present business address, telephone number, and email address
or, if a present business affiliation or present business address is not known, the last known
business and horne addresses; and (b) businesses or other organizations by name, address, and
the identities of your contact persons at the business or organization

D-4. “Advertisement” or “Advertising” or “Ad” means any written or verbal statement,
illustration, or depiction that promotes the sale of a good or service or is designed to increase
consumer interest in a brand, good, or service- Advertising media includes, but is not limited to:
packaging and labeling; promotional materials; print; television; radio; and Intemet, social
media, and other digital content

D-5. “Ad server” shall mean any person or entity that formerly or currently stores, maintains,
and serves online advertisements (i.er, places advertisements on websites or other digital
platforms) on behalf of another The ad server may use an automated bidding system and may

` provide additional services, such as reporting regarding the dissemination and performance of
particular advertisements

D-6. “Affiliate advertiser” or “publisher” shall mean any entity or person that formerly or
currentiy advertises, promotes, or otherwise markets the products, services, or programs of any
of the Geniux Entities, for consideration, either by direct arrangement with any Geniux Entity or
through an affiliate network, and in consideration for which any Geniux Entity or affiliate
network pays or promises to pay pursuant to agreed-upon means, which include: (I) a share of
any Geniux Entity’s revenues that derive from sales to consumers who viewed or clicked on an
affiliate advertiser’s advertisements for any Geniux Entity’s products, services, or programs; and
(2) fees for specific consumer actions, such as visiting any Geniux Entity’s website, purchasing a
product from any Geniux Entity, or signing up for a trial offer promoted by any Geniux Entity.

D-'/'. “Affiliatc network” shall mean any entity or person that provides or provided services
connecting any advertiser or merchant (i.e., sellers of products, services or programs), including
any of the Geniux Entities, and affiliate advertisers and that compensates or arranges for the
compensation of affiliate advertisers based on agreed~upon means, which include: (1) a share of
any Geniux Entity’s revenues that derive from sales to consumers who viewed or clicked on an
affiliate advertiser’s advertisements for any Geniux Entity’s products, services, or programs; and
(2) fees for specific consumer actions, such as visiting any Geniux Entity’s website, purchasing a
product from any Geniux Entity, or signing up for a trial offer promoted by any Geniux Entity.

D-S. “Chargeback” means a transaction that a card issuer returns as a financial liability to an
acquiring or merchant bank, usually because of a disputed transaction The acquirer may then
return or “charge back” the transaction to the merchant

D-9. “Group A Entity(ies)” shall mean any or all of the following: Innovated Health LLC,
Global Community Innovations LLC, Premium Health Supplies, LLC, Buddha My Bread
LLC, Innovated Fulfillment LLC, Vista Media LLC, Eme`rging Nutrition Inc., ShipSmart
LLC, Guerra Company LLC, ASH Abbas LLC, and Your Healthy Lifestyle LLC, their
wholly or partially owned subsidiaries, unincorporated divisions, joint ventures, operations under
assumed names, successors, and aftiliates, and all directors, ofticers, members, employees,

_9_

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 9 Of17. Page|D #Z 221

agents, consultants, and other persons working for or on behalf of the foregoing, including, but
not limited to, Fred Guerra, Lanty Gray, Rafat Abbas, Ashraf Abbas, Robby Salaheddine, and
Rachel Scava.

D-lO. “Group B Entity(ies)” shall mean any or all of the following: Leading Health
Supplements, LLC (also dba Health Supplements), AMLK Holdings, LLC, General Health
Supplies, LLC, Natural Health Supplies, LLC, BHCO Holdings, LLC, and Consumer’s
Choice Health, LLC, their wholly or partially owned subsidiaries, unincorporated divisions,
joint ventures, operations under assumed names, successors, and affiliates, and all directors,
officers, members, employees, agents, consultants, and other persons working for or on behalf of
the foregoing

D»l 1. “Geniux Product(s)” shall mean any products marketed or offered for sale by any of the
Group A Entities that purport to prevent or mitigate cognitive decline and related diseases Or
conditions, including, but not limited to, Geniux, EVO, Xcel, and Ion»Z.

D-12. “Group A Other Consumer Product(s)” shall mean any products marketed or offered
for sale to consumers by any of the Group A Entities, other than the Geniux Products. Group A
Other Consumer Product(s) includes, but is not limited to, products marketed as containing
Forskolin or Garcinia Cambogia.

D-13. “Group B Consumer Product(s)” shall mean any products marketed or offered for sale
to consumers by any of the Group B En_tities. Group B Consumer Product(s) includes, but is not
limited to, products marketed as Pura Bella, Allure Beauty, Hydra` Eyes Cream, Phyto-Renew, or
Cognimaxx, and products marketed as containing Forskolin or Garcinia Cambogia.

D-14. “Independent Sales Organization” or “ISO” means any person or entity that markets
payment processing services, refers merchants for payment processing services, or otherwise
assists merchants in obtaining payment processing services.

D-15. “Marketing technology provider” shall mean any entity or person that provides or
provided products or services to track or analyze digital marketing results or return on
investment (ROI) relating to any Geniux Product, Group A Other Consumer Product, or Group B
Consumer Product, including, but not limited to: (l) collecting and analyzing data about
customer traffic, affiliate advertiser or network attribution, purchases, or payments;

(2) measuring cross-channel cost and performance; or (3) generating reports regarding digital
marketing tracking or results.

D-16. “Payment Processing” means the performance of any function of collecting, formatting,
charging, transmitting, or processing, whether directly or indirectly, a cardholder’s payment for
goods or services Payment processing includes: providing a merchant, financial institution,
person, or entity, directly or indirectly, with the access or means to charge or debit a cardholder’s
account; monitoring, tracking, and reconciling payments, retums, refunds, and chargebacks;
providing refund services to a merchant; and disbursing funds and receipts to merchants

D-l7. “Publisher website” shall mean any entity or person that publishes affiliate advertisers’
advertisements on its website or other digital platform, in exchange for compensation

_10_

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 10 Oi 17. Page|D #Z 222

INSTRUCTIONS

l-l. Petitions to Limit or Quash: You must file any petition to limit or quash this CID with
the Secretary of the FTC no later than twenty (20) days after service of the CID, or, if the return
date is less than twenty (20) days after service, prior to the return date. Such petition must set
forth all assertions of protected status or other factual and legal objections to the CID and comply
with the requirements set forth in 16 C.F.R. § 2.10(a)(1) - (2). The FTC will not consider
petitions to quash or limit if you have not previously met and conferred with FTC Staff
and, absent extraordinary circumstances, will consider only issues raised during the meet
and confer process. 16 C.F.R. § 2.7(k); see also § 2.1 l(b). If you file a petition to limit or
quash, you must still timely respond to all requests that you do not seek to modify or set
aside in your petition 15 U.S.C. § 57b-1(f); 16 C.F.R. § 2.10(b).

I~2. Withholding Requested Material l Privilege Claims: lf you withhold from production
any material responsive to this CID based on a claim of privilege, work product protection,
statutory exemption, or any similar claim, you must assert the claim no later than the return date
of this CID, and you must submit a detailed log, in a searchable electronic forrnat, of the items
withheld that identifies the basis for withholding the material and meets all the requirements set-
forth in 16 C.F.R. § 2.ll(a) - (c). The information in the log must be of sufficient detail to
enable FTC staff to assess the validity of the claim for each document, including attachments,
without disclosing the protected information lf only some portion of any responsive material is
privileged, you must submit all non-privileged portions of the material Otherwise, produce all
responsive information and material without redaction 16 C.F.R. § 2.11(c). The failure to
provide information sufficient to support a claim of protected status may result in denial of the
claim. 16 C.F.R. § 2.1 1(a)(l).

I-3. Modilication of Speciiications: The Bureau Director, a Deputy Bureau Director,
Associate Director, Regional Director, or Assistant Regional Director must agree in writing to
any modifications of this CID. 16 C.F.R. § 2.7(1).

I-4. Seope of Search: This CID covers documents and information in your possession or
under your actual or constructive custody or control, including documents and information in the
possession, custody, or control of your attorneys, accountants, directors, officers, employees,
service providersJ and other agents and consultants, whether or not such documents or
information were received from or disseminated to any person or entity.

I-5. Identification of Responsive Documents: For specifications requesting production of
documents, you must identify in writing the documents that are responsive to the specification
Documents that may be responsive to more than one specification of this CID need not be
produced more than once. If any documents responsive to this CID have been previously
supplied to the FTC, you may identify the documents previously provided and the date of
submission

1~6. Maintain Document Order: You must produce documents in the order in which they
appear in your files or as electronically stored. lf documents are removed from their original

-11-

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 11 Oi 17. Page|D #Z 223

folders, binders, covers, containers, or electronic source, you must specify the folder, binder,
cover, container, or electronic media or file paths from which such documents came.

I-7. Numbering of Documents: You must number all documents in your submission with a
unique identifier such as a bates number or a document lD.

1-8. Production of Copies: Unless otherwise stated, you may submit copies in lieu of
original documents if they are true, correct, and complete copies of the originals and you
preserve and retain the originals in their same state as of the time you received this CID.
Submission of copies constitutes a waiver of any claim as to the authenticity of the copies should
the FTC introduce such copies as evidence in any legal proceeding

I-9. Production in Color: You must produce copies of advertisements in color, and you
must produce copies of other materials in color if necessary to interpret them or render them
intelligible.

I-lO. Electronically Stored Information: See the attached FTC Bureau of Consumer
Protection Production Requirements (“Production Requirements”), which detail all requirements
for the production of electronically stored information to the FTC. You must discuss issues
relating to the production of electronically stored information with FTC staff prior to
production

I-l 1. Sensitive Personally Identifiable Information (“Sensitive PII”) or Sensitive Health
Information (“SHI”): lf any materials responsive to this CID contain Sensitive Pll or SHI,
please contact FTC counsel before producing those materials to discuss whether there are steps
you can take to minimize the amount of Sensitive Pll or SHl you produce, and how to securely
transmit such information to the FTC.

Sensitive PII includes an individual’s Social Security number; an individual’s biometric
data (such as fingerprints or retina scans, but not photographs); and an individual’s name,
address, or phone number in combination with one or more of the following: date of birth,
Social Security number, driver’s license or state identification number (or foreign country l
equivalent), passport number, financial account number, credit card number, or debit card
number. SHI includes medical records and other individually identifiable health information
relating to the past, present, or future physical or mental health or conditions of an individual, the
provision of health care to an individual, or the past, present, or future payment for the provision
of health care to an individual.

I-12. Interrogatory Responses: For specifications requesting answers to written
interrogatories, answer each interrogatory and each interrogatory subpart separately and fully, in
writing, and under oath.

I-13_ Submission of Documents in Lieu of Interrogatory Answers: You may answer any
written interrogatory by submitting previously existing documents that contain the information
requested in the interrogatory so long as you clearly indicate in each written interrogatory
response which documents contain the responsive information For any interrogatory that asks
you to identify documents, you may, at your option, produce the documents responsive to the

_12_

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 12 Of 17. Page|D #Z 224

interrogatory so long as you clearly indicate the specific interrogatory to which such documents
are responsive

_13_

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 13 Of 17. Page|D #Z 225

F ederal Trade Commission Bureau of Consumer Protection

Productior_l Requirements
Revised July 2017

ln producing information in response to this CID, you must comply with the following production requirements,
unless the FTC agrees otherwisel If you have any questions about these requirements, please contact FTC
Counsel before production

Production Format

l.

General Format: Provide load-ready electronic productions with: (a) an Opticon image load file
(.OPT) containing a line for every image file; and (b) a delimited data load file (.DAT) containing a line
for every document7 With bates references, metadata tields, and native file links, where applicable

Electronically Stored Inforrnation (“ESI”): Documents stored in electronic format in the ordinary
course of business must be produced in the following format:

a. For ESI other than the categories described below, submit in native electronic format with
extracted text or Optical Character Recognition (OCR), all metadata, and corresponding image
renderings converted to Group IV, 300 DPI, single-page Tagged lmage File Format (TIFF) or
color JPEG images (if color is necessary to interpret the contents or render them intelligible).

b. For Microsoft Excel, Access, or PowerPoint files, submit in native format with extracted text and
metadata. Data compilations in Excel spreadsheets or in delimited text formats must contain all
underlying data, formulas, and algorithms without redaction.

c. For other spreadsheet, database, presentation, or multimedia formats; instant messages; or
proprietary applications, discuss production format during the meet and confer.

Hard Copy Documents: Documents stored in hard copy in the ordinary course of business must be
scanned and submitted as 300 DPI individual single page TIFFs (or color JPGs when necessary to
interpret documents or render them intelligible), with corresponding document-level OCR text and
logical document determination in an accompanying load file. -

Extracted Text/OCR: Submit text as document-level text files, named for the beginning bates number,
and organized into a folder separate from images. We cannot accept Unicode text files.

Document Identitication: Provide a unique Docld or bates number for each hard copy or electronic
document, consisting of a prefix and a consistent number of numerals using leading zeros. Do not use a
space to separate the prefix from numbers.

Attachments: Preserve the parent/child relationship by producing attachments as separate documents,
numbering them consecutively to the parent email, and including a reference to all attachments

Metadata Production: For each document submitted electronically, include standard metadata fields in
a standard ASCII delimited data load file. The first line of the data load file shall include the field
names Submit date and time data in separate fields. Use these delimiters in delimited data load files:

 

 

Description Symbol ASCII Character
Field Separator < 20
Quote Character I> l 254

 

 

 

 

 

_Al_

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 14 Of 17. Page|D #Z 226

 

Multi Entry delimiter ® 174
<Return> Value in data ~ 126

 

 

 

 

 

 

8. De-duplication: Do not use de-duplication or entail threading software without FTC counsel approval.

9. Password-Protected Files: Remove passwords prior to production If password removal is not
possible, provide the original and production filenames and the password under separate cover.

10. Sensitive PII or SHI: Use data encryption to protect any Sensitive PII or SHI (as defined in the CID
Schedule). Provide encryption passwords in advance of delivery, under separate cover.

Producing and Submittigg Media to the FTC
l. Prior to production, scan all media and data for viruses and confirm the media and data are virus-free.

2. For productions smaller than 50 GB, the FTC can accept electronic file transfer via FTC-hosted secure
file transfer protocol (Accellion or SecureZip). Contact FTC counsel to request this option. The FTC
cannot accept files via Dropbox, Google Drive, OneDrive, or other third-party file transfer sites.

3. Use the least amount of media necessary for productions Acceptable media formats are CDs, DVDs,
flash drivc`s, and hard drives. Format all media for use with Windows 7.

4. Use a courier service (e.g., Federal Express, UPS) because heightened security measures delay postal
delivery. Mark the exterior of all packages containing electronic media with the following:

MAGNErrC MEDIA - r)o Nor x_RAY
MAY BE oPENED roa lePECrIoN

5. Provide a production transmittal letter with each production that i_ncludes:

a. Production volume name (e.g., Volume l), date ofproduction, and numeric DocID number range
of all documents included in the production; `

b. List of custodians and the Doch number range for each custodian;

c. Total number Of records and all underlying images, emails, and associated attachments, native
filcs, and databases in the production

d. List of load file fields in the order in which they are organized in the data file.

_AQ_

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 15 Of 17. Page|D #Z 227

UNITED STATES OF AMERICA
FEDERAL TRA])E COMMISSION

COMMISSI()NERS: Jon Leibowitz, Chairman
Pamela Jones Harbour
William E. Kovacic
J. Thomas Rosch

RESOLUTION DIR.ECTING USE OF COMPULSORY PROCESS IN A NONPUBLIC
INVESTIGATION OF UNNAMED PERSONS ENGAGED DIRECTLY OR
INDIRECTLY IN THE ADVERTISING OR MARKETING OF DIETARY
SUPPLEMENTS, FOODS, DRUGS, DEVICES, OR ANY OTHER PRODUCT OR
SERVICE INTENDED TO PROVIDE A HEALTH BENEFIT OR TO AFFECT THE
STRUC'I`URE OR FUNCTION OF THE BODY .

File No. 0023191
Nature and Scope of lnvestigation:

To investigate whether unmarried persons, partnerships, or corporations, or others
engaged directly or indirectly in the advertising or marketing of dietary supplements3 foods,
drugs, devices, or any other product or service intended to provide a health benefit or to affect
the structure or function of the body have misrepresented or are misrepresenting the safety or
efficacy of such products or services, and therefore have engaged or are engaging in unfair or
deceptive acts or practices or in the making of false advertisements, in or affecting commerce, in
violation of Sections 5 and 12 of the F ederal Trade Commission Act, 15 U.S.C. §§ 45 and 52.
The investigation is also to determine whether Comrnission action to obtain redress for injury to
consumers or others would be in the public interest

The Federal Trade Commission hereby resolves and directs that any and all compulsory
processes available to it be used in connection with this investigation for a period not to exceed
ten (10) years from the date of issuance of this resolution. The expiration of this ten (l O) year
period shall not limit or terminate the investigation or the legal effect of any compulsory process
issued during the ten (10) year period. The Federal Trade Commission specifically authorizes
the filing or continuation of actions to enforce any such compulsory process after expiration of

the ten year period
Authority to conduct investigation:

Sections 6, 9, lO, and 20 of the Federal-Trade Commission Act, 15 U,S.C. §§ 46, 49, 50,
and 57b-l, as amended,' FTC Procedures and Rules of Practice, 16 C.F.R. § l.l et seg. and
supplements thereto.

By direction of the Commission. M f 523 §

conard s. clark

. Secretary
Issued: August 13, 2009

CaSe: 5218-mC-00054-SL DOC #Z 21-1 Filed: 11/28/18 16 Of 17. Page|D #Z 228

UNITED STATES OF AMERICA
BEFORE THE FEI)ERAL TRADE COMMISSION
COMMISSIONERS: Edith Ramirez, Chairwoman
Maureen K. Ohlhausen
Terrell McSweeny

RESOLUTION I)IRECTING USE OF COMPULSORY PROCESS IN NON-PUBLIC
INVESTIGATION OF UNNAMED PERSONS, PARTNERSHIPS OR CORPORATIONS
ENGAGED IN TI~IE DECEPTIVE OR UNFAIR USE OF E-MAIL, META-TAGS,
COMPUTER CODE OR PROGRAMS, OR DECEPTIVE OR UNFAIR PRACTICES
INVOLVING INTERNET-RELATED GOODS OR SERVICES

File No. 9923259
Natu.re and Scope of Investigation:

To determine whether unnamed persons, partnerships or corporations have been or are
engaged in the deceptive or unfair use of e-mail, metatags, computer code or prograrns, or
deceptive or unfair practices involving lnternet-related goods or services, in violation of Sections
5 or 12 of the Federal Trade Comrnission Act, 15 U. S_ C §§ 45, 52, as amended The
investigation is also to determine whether Commission action to obtain equitable monetary relief
for injury to consumers or others would be m the public interest

The Federal Trade Commission hereby resolves and directs that any and all compulsory
processes available to it be used in connection with this investigation for a period not to exceed
five years from the date of issuance of this resolution The expiration of this five-year period
shall not limit or terminate the investigation or the legal effect of any compulsory process issued
during the five~year period The F ederal 'l_"rade Comrnission specifically authorizes the filing or
continuation of actions to enforce any such compulsory process after the expiration of the five- -
year period.

Authority to Conduct lnvestigation:

Sections 6, 9, 10, and 20 of the Federal Trade Commission Act, 15 U.S.C. §§ 46, 49, 50,
and 57b-1, as amended; FTC Procedures and Rules of Practice, 16 C.F.R. Part l.l et seg. and
supplements thereto.

By direction of the Com_rnission. MI§ 21 z §

Donald S. Clark
Secretary
Issued: August 1, 2016 `

- - 7 »CaSe:15:18-mC-00054--SL DOC #Z 21-1 F-iledZ-l-J-_/28/18 17 01117. .Page|D #Z 229

UNI’I'E]) STATES OF AMERICA _
BEFORE THE FEDERAL TRADE COMMISSION
COMMISSIONERS: Edith Ramirez, Chairwoman
Julie Bl'ill
` Maureen K. Ohlhausen

Joshua D. Wright

RESOLUTION DIRECTING USE OF COMPULSORY PROCESS IN A NON-PUBLIC
INVESTIGATION OF UNAUTHORIZED CHARGES TO CONSUMERS’ ACCOUNTS

File No. 082-3247
Nature and Scope of` Investigation:

To determine whether untrained persons, partnerships, corporations, or others have
engaged in or are engaging in deceptive or unfair acts or practices in or affecting commerce, in
connection With making unauthorized charges or debits to consumers’ accounts, including
unauthorized charges or debits to credit card accounts, bank accounts, investinth accounts, or
any other accounts used by consumers to pay for goods and services, in violation of Section 5 of`
the Federal Trade Commission Act, 15 U.S.C. § 45, and/or the Electronic Fund Tran'sfer Act, 15
U.S.C. § 1693, et seq. The investigation is also to determine Whether Commission action to
obtain monetary relief, including consumer redress, disgorgement, or civil_penalties, would be in
the public interest

The Federal Trade Comrnission hereby resolves and directs that any and all compulsory
processes available to it be used in connection with this investigation for a period not to exceed
five (5) years from the date of issuance of this resolution The expiration of this five-year period
shall not limit or terminate the investigation or the legal effect of any compulsory process issued
during the five-year period. The Federal Trade Comrnission specifically authorizes the filing or
continuation of actions to enforce any such compulsory process aider the expiration of the five-
year period. '

Authority to Conduct lnvestigation:

Sections 6, 9, 10, and 20 of the Federal Trade Commission Act, 15 U.S.C. §§ 46, 49, 50,
and 57b»l, FTC Procedures and Rules of Practice, 16 C.F.R. § 1.1 et seq., and supplements
thereto, Section 917(c) of the Electronic Fund Transf`er Act, 15 U.S.C. § 16930(0), and
Regulation E, 12 C.F.R. § 205.1 et seq., and supplements thereto.

B}’ direction Ofrthe Cornrnission. M,g %`/L/

conrad s. Clari<

, 7 Secretary
_ Issued: September 20, 2013

